Case 8:19-cr-00196-FMO Document 34 Filed 05/29/20 Page1lof5 Page ID #:145

United States District Court
Central District of California

 

 

UNITED STATES OF AMERICA vs. Docket No. SA CR 19-00196-FMO
Defendant RAFAEL ZAVALA Social Security No. _3. _1 2 _6—
Adorno, Jose Antonio; Zavala-Alvarez, Christian
Rafael; Alvarez, Rafael; Gonzalez, Jose Antonio; (Last 4 digits)

akas: _ Zavala, Christian

JUDGMENT AND PROBATION/COMMITMENT ORDER

 

 

MONTH DAY YEAR

 

 

 

In the presence of the attorney for the government, the defendant appeared in person on this date. 05 29 2020
COUNSEL | Andrea L. Jacobs, Deputy Federal Public Defender

 

(Name of Counsel)

PLEA GUILTY, and the court being satisfied that there is a factual basis for the plea. [| NOLO [| NOT
CONTENDERE GUILTY

FINDING | There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:

Count 1: [legal Alien Found in the United States Following Deportation, 8 U.S.C. §§ 1326(a), (b)(2)

JUDGMENT) The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the

AND PROB/| contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
COMM Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
ORDER custody of the Bureau of Prisons to be imprisoned for a term of: TIME SERVED.

 

Defendant Rafael Sanchez (“defendant”) is hereby committed on the single-count Information to the
custody of the Bureau of Prisons (“BOP”) for a term of: TIME SERVED.

Upon release from imprisonment, defendant shall be placed on supervised release for a term of two (2)
years under the following terms and conditions:

i Defendant shall comply with the rules and regulations of the United States Probation & Pretrial
Services Office and General Order 18-10.

2. Defendant shall not commit any violation of local, state, or federal law or ordinance.

3. During the period of community supervision, defendant shall pay the special assessment in
accordance with this judgment's orders pertaining to such payment.

4. Defendant shall cooperate in the collection of a DNA sample from defendant.

5. Defendant shall refrain from any unlawful use of a controlled substance. Defendant shall submit
to one drug test within 15 days of release from custody and at least two periodic drug tests
thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

6. Defendant shall comply with the immigration rules and regulations of the United States, and if
deported from this country, either voluntarily or involuntarily, not reenter the United States illegally.
Defendant is not required to report to the Probation & Pretrial Services Office while residing
outside of the United States; however, within 72 hours of release from any custody or any reentry

 

CR-104 (wpd 10/18) JUDGMENT & PROBATION/COMMITMENT ORDER Page | of 5
Case 8:19-cr-00196-FMO Document 34 Filed 05/29/20 Page 2of5 Page ID #:146

USA vs. RAFAEL ZAVALA Docket No.: SA CR 19-00196-FMO

 

to the United States during the period of Court-ordered supervision, defendant shall report for
instructions to the United States Probation Office located at: the United States Court House, 411
West Fourth Street, Suite 4170, Santa Ana, California 92701.

f. Defendant shall not obtain or possess any driver's license, Social Security number, birth
certificate, passport or any other form of identification in any name, other than defendant's true
legal name, nor shall defendant use, any name other than his true legal name without the prior
written approval of the Probation Officer.

Defendant shall pay to the United States a special assessment of $100, which is due immediately. All
fines are waived as the court finds that defendant is unable to pay and is not likely to become able to pay any
fine.

In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.

sig 3 F inthe MW. Ok

Date FERNANDO M. OLGUIN
U.S. District Judge

 

 

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

Clerk, U.S. District Court

May 29, 2020 By /s/ Vanessa Figueroa
Filed Date Deputy Clerk

 

 

 

CR-104 (wpd 10/18) JUDGMENT & PROBATION/COMMITMENT ORDER Page 2 of 5
Case 8:19-cr-00196-FMO Document 34 Filed 05/29/20 Page3of5 Page ID #:147

USA vs. RAFAEL ZAVALA

Docket No.:

 

SA CR 19-00196-FMO

 

 

The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

While the defendant is on probation or supervised release pursuant to this judgment:

1. The defendant must not commit another federal, state, or local
crime;

2. he defendant must report to the probation office in the federal
judicial district of residence within 72 hours of imposition of a
sentence of probation or release from imprisonment, unless
otherwise directed by the probation officer;

3. | The defendant must report to the probation office as instructed by
the court or probation officer;

4. The defendant must not knowingly leave the judicial district
without first receiving the permission of the court or probation
officer;

5. | The defendant must answer truthfully the inquiries of the probation
officer, unless legitimately asserting his or her Fifth Amendment
right against self-incrimination as to new criminal conduct;

6. The defendant must reside at a location approved by the probation
officer and must notify the probation officer at least 10 days before
any anticipated change or within 72 hours of an unanticipated
change in residence or persons living in defendant’s residence;

7. The defendant must permit the probation officer to contact him or
her at any time at home or elsewhere and must permit confiscation
of any contraband prohibited by law or the terms of supervision and
observed in plain view by the probation officer;

8. The defendant must work at a lawful occupation unless excused by
the probation officer for schooling, training, or other acceptable
reasons and must notify the probation officer at least ten days
before any change in employment or within 72 hours of an
unanticipated change;

9.

The defendant must not knowingly associate with any persons engaged
in criminal activity and must not knowingly associate with any person
convicted ofa felony unless granted permission to do so by the probation
officer. This condition will not apply to intimate family members, unless
the court has completed an individualized review and has determined
that the restriction is necessary for protection of the community or
rehabilitation;

The defendant must refrain from excessive use of alcohol and must not
purchase, possess, use, distribute, or administer any narcotic or other
controlled substance, or any paraphernalia related to such substances,
except as prescribed by a physician;

The defendant must notify the probation officer within 72 hours of being
arrested or questioned by a law enforcement officer;

For felony cases, the defendant must not possess a firearm, ammunition,
destructive device, or any other dangerous weapon;

The defendant must not act or enter into any agreement with a law
enforcement agency to act as an informant or source without the
permission of the court:

As directed by the probation officer, the defendant must notify specific
persons and organizations of specific risks posed by the defendant to
those persons and organizations and must permit the probation officer to
confirm the defendant’s compliance with such requirement and to make
such notifications;

The defendant must follow the instructions of the probation officer to
implement the orders of the court, afford adequate deterrence from
criminal conduct, protect the public from further crimes of the
defendant; and provide the defendant with needed educational or
vocational training, medical care, or other correctional treatment in the
most effective manner.

 

CR-104 (wpd 10/18)

JUDGMENT & PROBATION/COMMITMENT ORDER

Page 3 of 5
Case 8:19-cr-00196-FMO Document 34 Filed 05/29/20 Page 4of5 Page ID #:148

USA vs. RAFAEL ZAVALA Docket No.: SA CR 19-00196-FMO

 

 

 

The defendant must also comply with the following special conditions (set forth below).

 

 

 

STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
for offenses completed before April 24, 1996.

If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(6)()(F).

The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
The Court may also accept such notification from the government or the victim, and may, on its own motion or that ofa party or the victim, adjust
the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
3563(a)(7).

Payments will be applied in the following order:

1. Special assessments under 18 U.S.C. § 3013;
2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
States is paid):
Non-federal victims (individual and corporate),
Providers of compensation to non-federal victims,
The United States as victim:
3. Fine;
4. Community restitution, under 18 U.S.C. § 3663(c); and
5. Other penalties and costs.

CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
any line of credit without prior approval of the Probation Officer.

The defendant must maintain one personal checking account. All ofdefendant’s income, “monetary gains,” or other pecuniary proceeds
must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
any business accounts, must be disclosed to the Probation Officer upon request.

The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

These conditions are in addition to any other conditions imposed by this judgment.

 

CR-104 (wpd 10/18) JUDGMENT & PROBATION/COMMITMENT ORDER Page 4 of 5
Case 8:19-cr-00196-FMO Document 34 Filed 05/29/20 Page5of5 Page ID #:149

 

RETURN

I have executed the within Judgment and Commitment as follows:

Defendant delivered on to

 

 

Defendant noted on appeal on

 

Defendant released on
Mandate issued on

 

 

Defendant’s appeal determined on

 

Defendant delivered on to

 

 

at

 

the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

United States Marshal

By
Date Deputy Marshal

 

 

CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.

Clerk, U.S. District Court

By
Filed Date Deputy Clerk

 

 

 

FOR U.S. PROBATION OFFICE USE ONLY
Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.

(Signed)

 

 

Defendant Date

 

 

U.S. Probation Officer/Designated Witness Date

 

CR-104 (wpd 10/18) JUDGMENT & PROBATION/COMMITMENT ORDER Page 5 of 5
